 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       ADAM MARTUSHOFF, an individual,                      CASE NO. C18-1870 RSM
 9
                      Plaintiff,
10                                                          ORDER GRANTING PLAINTIFF’S
                           v.                               MOTION FOR VOLUNTARY
11                                                          DISMISSAL
       THERESA LUVERA, et al.,
12
                      Defendants.
13

14          This matter comes before the Court on pro se Plaintiff Adam Martushoff’s Motion for

15   Voluntary Dismissal under Rule 41(a) and for Relief from the Filing Deadline under LCR 7(j).

16   Dkt. #100. Defendants did not file a response to Plaintiff’s motion.

17          On March 25, 2019, Plaintiff filed a motion to amend and supplement his complaint with

18   a proposed Second Amended Complaint attached. Dkt. #52. The Court denied Plaintiff’s motion

19   for failure to comply with Rule 8 pleading requirements. Dkt. #93; see Fed. R. Civ. P. 8. Given

20   Plaintiff’s previous attempts to amend his complaint, see, e.g., Dkts. #16, 21, 25, 43, 45, 49, the

21   Court ordered Plaintiff to file a Second Amended Complaint within twenty-one (21) days to

22   allow him the opportunity “to address the deficiencies he already identified in his current

23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR VOLUNTARY DISMISSAL
     PAGE - 1
 1   pleading—specifically, substituting or terminating certain defendants, adding new authorities to

 2   the Basis of Jurisdiction, and clarifying particular aspects of his Statement of Claim.” Dkt. #93

 3   at 7. In response to the Court’s order, Plaintiff requested a time extension of an additional

 4   seventy-four (74) days to file his Second Amended Complaint, which the Court partially granted

 5   on July 1, 2019 to allow him an additional thirty (30) days. Dkt. #99.

 6          On July 31, 2019, Plaintiff filed this Motion for Voluntary Dismissal under Rule 41(a).

 7   Dkt. #100; see Fed. R. Civ. P. 41(a)(1)(A). Plaintiff also requests relief from the deadline to file

 8   his Second Amended Complaint. Plaintiff’s motion cites his inability to meet the Court’s

 9   deadline due to lack of legal experience and states his intention to re-file once he has obtained

10   assistance with preparing a revised complaint. Dkt. #100 at 13.

11          The Court finds good cause to grant Plaintiff relief from the filing deadline and to dismiss

12   all claims in this case under Rule 41(a). Having reviewed the relevant briefing and the remainder

13   of the record, the Court hereby finds and ORDERS:

14          1)      Plaintiff’s Motion for Voluntary Dismissal (Dkt. #100) is GRANTED.

15          2)      Plaintiff’s claims are dismissed without prejudice.

16          3)      This case is CLOSED.

17

18          DATED this 28th day of August 2019.

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR VOLUNTARY DISMISSAL
     PAGE - 2
